NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             BRIAN H., Appellant,

                                        v.

                       MACARENA H., I.H., Appellees.

                             No. 1 CA-JV 20-0076
                               FILED 8-6-2020


           Appeal from the Superior Court in Maricopa County
                               JS519341
           The Honorable Lindsey G. Coates, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant




                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.
                    BRIAN H. v. MACARENA H., I.H.
                         Decision of the Court

T H U M M A, Judge:

¶1             Brian H. (Father) challenges the superior court’s order
terminating his parental rights to his biological child, I.S. Father argues the
court failed to make proper findings and erred in finding termination was
in the child’s best interests. Because Father has shown no error, the order is
affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2            Father and Macarena H. (Mother) were married before I.S.
was born in 2009. A few years later, Father and Mother divorced in Arizona
and, in 2015, Mother was awarded custody and sole legal decision making
of I.S.

¶3             In July 2019, Mother filed a petition to terminate Father’s
parental rights based on abandonment. See Ariz. Rev. Stat. (A.R.S.) § 8-
533(B)(1)(2020).1 Father, who lives in the Philippines, participated by
telephone at several hearings. At a one-day severance adjudication in
January 2020, Father failed to appear. Finding he had been properly served
and there was no good cause shown for his failure to appear, the court
proceeded in his absence. After Mother testified, the court granted her
petition to terminate, finding Father failed to “maintain[] a parent child
relationship with the child for a period of years, and [provided] inconsistent
financial support for the child.” The court also found severance was in I.S.’
best interests.

¶4            This court has jurisdiction over Father’s timely appeal
pursuant to Article 6, Section, 9, of the Arizona Constitution, A.R.S. §§ 8-
235(A), 12-120.21(A)(1) and -2101(A)(1) and Arizona Rules of Procedure for
the Juvenile Court 103-104.

                               DISCUSSION

¶5            Mother did not file an answering brief which could be
considered a confession of error. This court, however, will exercise its
discretion to address the merits of the issues raised on appeal. See Gibbons
v. Indus. Comm’n, 197 Ariz. 108, 111 ¶ 8 (App. 1999).




1Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      2
                      BRIAN H. v. MACARENA H., I.H.
                           Decision of the Court

¶6             As applicable here, to terminate parental rights, a court must
find by clear and convincing evidence that at least one statutory ground
articulated in A.R.S. § 8-533(B) has been proven and must find by a
preponderance of the evidence that termination is in the best interests of the
child. See Kent K. v. Bobby M., 210 Ariz. 279, 288 ¶ 41 (2005); Michael J. v. Ariz.
Dep’t of Econ. Sec., 196 Ariz. 246, 249 ¶ 12 (2000). Because the superior court
“is in the best position to weigh the evidence, observe the parties, judge the
credibility of witnesses, and resolve disputed facts,” this court will affirm
an order terminating parental rights so long as it is supported by reasonable
evidence. Jordan C. v. Ariz. Dep’t of Econ. Sec., 223 Ariz. 86, 93 ¶ 18 (App.
2009) (citation omitted).

¶7            Father argues the court erred because (1) it did not make
specific findings of fact under Arizona Rules of Procedure for Juvenile
Court (Rule) 66(F)(2)(a) and (2) the evidence did not support a best interests
finding. Father, however, does not dispute that the evidence supported a
finding of abandonment.

¶8             Father’s argument regarding findings involves the
interpretation of Rule 66(F)(2)(a), which this court reviews de novo. Merlina
v. Jejna, 208 Ariz. 1, 3 ¶ 7 (App. 2004). Father failed to raise any issue about
the findings with the superior court, which in this court’s discretion, can
constitute a waiver. See Aleise v. Dep’t of Child Safety, 245 Ariz. 569, 573 ¶ 13
(App. 2018) (citing cases). Even on the merits, however, Father’s argument
fails.

¶9             Rule 66(F)(2)(a) requires that

               [a]ll findings and orders shall be in the form of
               a signed order or set forth in a signed minute
               entry. At the conclusion of the hearing the
               court shall: . . .

               [m]ake specific findings of fact in support of
               the termination of parental rights and grant the
               motion or petition for termination.

In the minute entry following the severance hearing, the court found that:

               A statutory basis for termination exists: . . . the
               father . . . has abandoned the child and has
               failed to maintain a normal parental
               relationship with the child, without just cause,
               by failing to provide reasonable support, to


                                        3
                     BRIAN H. v. MACARENA H., I.H.
                          Decision of the Court

              maintain regular contact with the child, and/or
              to provide normal supervision, which
              constitutes grounds for termination pursuant to
              A.R.S. 8-533(B)(1).

¶10            Father summarily asserts that “no specific findings of fact
were made in support of [the court’s] findings terminating Father’s rights.”
Father, however, provides no authority for why these findings are
inadequate. Father concedes that “at the close of evidence the trial court
made findings as to the ground of termination as well as to the issue of best
interest.” Father also does not explain how the findings in the resulting
minute entry — which included more detail — were inadequate. Because
Father does not meaningfully argue this point, and because the court made
sufficient findings at both the severance hearing and in its minute entry,
Father’s argument fails. See Ace Auto. Prods., Inc. v. Van Duyne, 156 Ariz.
140, 143 (App. 1987) (“It is not incumbent upon the court to develop an
argument for a party.”).

¶11             Father also argues there was insufficient evidence to support
the best interests finding. This court reviews the best interests finding for
an abuse of discretion. Titus S. v. Dep’t of Child Safety, 244 Ariz. 365, 369 ¶
15 (App. 2018). Once the court finds a statutory ground for termination, the
court “can presume that the interests of the parent and child diverge.” Alma
S. v. Dep’t of Child Safety, 245 Ariz. 146, 150 ¶ 12 (2018) (quoting Kent K., 210
Ariz. at 286 ¶ 35). At that point, the “child’s interest in stability and
security” are the court’s main concern. Demetrius L. v. Joshlynn F., 239 Ariz.
1, 4 ¶ 15 (2016) (quoting Kent K., 210 Ariz. at 286 ¶ 34). Termination is in a
child’s best interests if either the child will benefit from severance or be
harmed if the parent-child relationship continues. See id. at 4 ¶ 16.

¶12             Father argues there was no clear plan for Mother’s current
husband to adopt I.S. and there was no evidence that Father was disrupting
I.S.’ life. Mother testified that Father had not seen I.S. in person since 2013,
had only had intermittent and sporadic contact with I.S., had only sent her
four gifts and had not voluntarily paid child support. Mother’s testimony
also indicates I.S. would benefit from severance. Mother testified that her
husband wanted to adopt I.S., and that I.S. “sees [him] as her father and []
family.” See Demetrius L., 239 Ariz. at 4-5 ¶ 16 (stating a “child’s prospective
adoption is a benefit that can support a best-interests finding . . . even in a
private severance action”). Although Father argues such adoption plans are
too indefinite to constitute a benefit, he cites no authority that requires an
adoption be certain, particularly before severance is granted. Because I.S.’
“stability and security” are the primary concerns, id. at 4 ¶ 15, the record


                                       4
                   BRIAN H. v. MACARENA H., I.H.
                        Decision of the Court

supports the court’s finding that termination of Father’s parental rights
would benefit I.S.

                             CONCLUSION

¶13          The order terminating Father’s rights to I.H. is affirmed.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       5